 


110 HR 1308 IH: Legal Immigrant Children's Health Improvement Act of 2007
U.S. House of Representatives
2007-03-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 1st Session 
H. R. 1308 
IN THE HOUSE OF REPRESENTATIVES 
 
March 5, 2007 
Mr. Lincoln Diaz-Balart of Florida (for himself, Mr. Waxman, Ms. Solis, Ms. Ros-Lehtinen, Mr. Pallone, Mr. Mario Diaz-Balart of Florida, Mr. Rangel, Mr. LaHood, Mr. Fattah, Mr. Price of North Carolina, Mr. Lantos, and Mr. Gene Green of Texas) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on the Judiciary, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To amend titles XIX and XXI of the Social Security Act to permit States the option of coverage of legal immigrants under the Medicaid Program and the State children’s health insurance program (SCHIP). 
 
 
1.Short titleThis Act may be cited as the Legal Immigrant Children's Health Improvement Act of 2007. 
2.Optional coverage of legal immigrants under the medicaid program and SCHIP 
(a)Medicaid programSection 1903(v) of the Social Security Act (42 U.S.C. 1396b(v)) is amended— 
(1)in paragraph (1), by striking paragraph (2) and inserting paragraphs (2) and (4); and 
(2)by adding at the end the following new paragraph: 
 
(4) 
(A)A State may elect (in a plan amendment under this title) to provide medical assistance under this title, notwithstanding sections 401(a), 402(b), 403, and 421 of the Personal Responsibility and Work Opportunity Reconciliation Act of 1996, for aliens who are lawfully residing in the United States (including battered aliens described in section 431(c) of such Act) and who are otherwise eligible for such assistance, within either or both of the following eligibility categories: 
(i)Pregnant womenWomen during pregnancy (and during the 60-day period beginning on the last day of the pregnancy). 
(ii)ChildrenIndividuals under 21 years of age, including optional targeted low-income children described in section 1905(u)(2)(B). 
(B)In the case of a State that has elected to provide medical assistance to a category of aliens under subparagraph (A), no debt shall accrue under an affidavit of support against any sponsor of such an alien on the basis of provision of assistance to such category and the cost of such assistance shall not be considered as an unreimbursed cost.. 
(b)SCHIPSection 2107(e)(1) of such Act (42 U.S.C. 1397gg(e)(1)) is amended by redesignating subparagraphs (C) and (D) as subparagraph (D) and (E), respectively, and by inserting after subparagraph (B) the following new subparagraph: 
 
(C)Section 1903(v)(4) (relating to optional coverage of categories of lawfully residing immigrant children), but only if the State has elected to apply such section to the category of children under title XIX.. 
(c)Effective dateThe amendments made by this section take effect on October 1, 2007, and apply to medical assistance and child health assistance furnished on or after such date. 
 
